DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 

Response to Amendment
The amendment filed on 04/21/2021 has been entered:
Claim 1 – 16 remain pending in the application;
Claim 1, 3, 8, 9, 11 and 16 are amended.


Response to Arguments
Applicant’s remarks submitted on 04/21/2021 have been fully considered but they are moot for the following reasons:

Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered and applicant’s amendments overcome the 103 rejection set forth in the Final Office Action mailed on 01/21/2021. However, applicant’s amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 9, applicant amended the claim to include limitation “in a first window of time from a leading edge of each of the series of pulses to within 20 nanosecond of an end of each of the series of pulses and a second window of time from 300 nanosecond after the end of each of the series of pulses to 100 microseconds after the end of each of the pulses”; “an amount of prompt emission light based on the multi-wavelength light emitted from the in vivo tissue sample during the first window of time and an amount delayed emission light based on the multi-wavelength light emitted from the in vivo tissue sample during the second window of time.” Applicant submitted on p.6 – 7 that “Chaiken discloses an approach that considers the shift in frequency to determine the makeup of the tissue being tested. The claimed invention is not taking that same information and considering the wavelength in the time domain verses the frequency domain. The claimed invention is looking at a completely different time measurement - the time between when the pulse is sent and when it is returned.” 

First of all, the limitation recites in the claim do not require the measurement of delay time, but arbitrarily set two different ranges of time windows for detecting two different kind of emission light including prompt emission (elastic emission) and delayed emission (inelastic emission). There is no limitation positively recited in the claim to measure the delay time.
Second, as stated on p.4 in the Final Office Action mailed on 01/12/2021, Chaiken does teach the detection of prompt emission (elastic emission) and delayed emission (inelastic emission) (see Chaiken; [0068]) and the data processing of two measured light to derive red blood cells value, plasma value and hematocrit (see Chaiken; [0077]).
The remaining difference between the teaching of Chaiken and the amended claim is the arbitrary detection window.
Third, since the amendments change the scope of claims, new references Eggeling et al. (US 2007/0085025 A1; published on 04/19/2007) (hereinafter “Eggeling”) and Cohen et al. (US 2005/0243321 A1; published on 11/03/2005) (hereinafter “Cohen”) are introduced in the new grounds of rejection to teach the specific detection time window for prompt emission (elastic emission) and delayer emission (inelastic emission) respectively. See detail in later 103 rejection.
Thus, applicant’s arguments are moot in view of new grounds of rejection.

Overall, applicant’s remarks submitted on p.5 – 7 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chaiken (US 2011/0077496 A1; published on 03/31/2011) in view of Ward et al. (US 2006/0074282 A1; published on 04/06/2006) (hereinafter "Ward"), Eggeling et al. (US 2007/0085025 A1; published on 04/19/2007) (hereinafter “Eggeling”), and Cohen et al. (US 2005/0243321 A1; published on 11/03/2005) (hereinafter “Cohen”).

Regarding claim 1, Chaiken teaches a device for in vivo blood and tissue analysis ("… the fingertip is pressed against an aperture of an apparatus ..." [0017]; "The invention additionally provides an apparatus for obtaining a hematocrit from a sample of tissue." [0019]), comprising:
a light source positioned to illuminate an in vivo tissue sample ("The apparatus comprises a means for irradiating the sample with a single incident wavelength on a sample of tissue …" [0019]; "… from in vivo near infrared probing of human skin." [0103]) with a series of pulses of near infrared light ("… and the input coupling lens 16 allowing application of various pulse sequences to the fingertip 20 using the CW external cavity diode laser 12 ..." [0214]);
a single channel detector positioned to collect any multi-wavelength light emitted from the in vivo tissue sample in response to the series of pulses of light ("… a means for simultaneously measuring wavelength shifted and unshifted light emitted from the 
a means programmed to (“… and means for determining a relative volume of light emitted from two phases …” [0019]) determine an amount of prompt emission light and an amount delayed emission light in the multi-wavelength light emitted from the in vivo tissue sample ("...  produces remitted fluorescence and Raman scattering {IE} and Rayleigh/Mie light scattering {EE} ..." [0068]; in medical physics and optics, the emitted light from elastic scattering is defined as prompt emission light, and the emitted light from inelastic scattering is defined as delayed emission light).
Although Chaiken teaches a spectrograph and a processor is an inherent component of spectrograph to process data ("... that leads to the spectrograph 32." see Chaiken, [0214]), in the same field of endeavor, Ward explicitly teach a processor programmed to determine the amount of emission light ("Signal processing and computer algorithms may be used to process the spectroscopy data." See Ward; [0078]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).
Chaiken in view of Ward fails to explicitly teach the detector to collect light in a first window of time from a leading edge of each of the series of pulses to within 20 
However, in the same field of endeavor, Eggeling teaches the detector to collect light (“One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]) in a first window of time from a leading edge of each of the series of pulses to within 20 nanosecond of an end of each of the series of pulses (“Due to the pronounced difference in the decay times of Raman and fluorescence signals, time-gating is an efficient criterion to distinguish between prompt Raman {p: channels 20-50} and …” [0074]; “… whereby the channel width T is equal to 49 ps.” [0080]; based on the channel width 49 ps, the time window between channel 20 to 50 is 0.98 nanoseconds to 2.45 nanoseconds); and the amount of prompt emission light is based on the multi-wavelength light emitted from the in vivo tissue sample during the first window of time (“FIG. 2 shows time-gated signal traces {see below for more details} that allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}.” [0067]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time delay based light detecting as taught by Eggeling. Doing so would make it possible to “allow distinguishing between temporally prompt, p, Raman 
In addition, in the same field of endeavor, Cohen teaches the detector (“… and a detector 54.” [0051]) to collect light in a second window of time from 300 nanosecond after the end of each of the series of pulses to 100 microseconds after the end of each of the pulses (“In some cases, “time-resolved” luminescent detection techniques may be utilized in some embodiments of the present invention. Time-resolved detection involves exciting a luminescent probe with one or more short pulses of light, then typically waiting a certain time after excitation before measuring the remaining luminescent signal, such as from about 1 to about 200 microseconds, and particularly from about 10 to about 50 microseconds.” [0036]); and the amount delayed emission light is based on the multi-wavelength light emitted from the in vivo tissue sample during the second window of time (“Time-resolved detection … waiting a certain time after excitation before measuring the remaining luminescent signal” [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it possible “to reduce background signals from the illumination source or from scattering processes {resulting from scattering of the excitation radiation}” (see Cohen; [0036]).

Regarding claim 2, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 1, and Chaiken further teaches wherein the processor is further programmed to calculate an intravascular plasma volume and a red 

Regarding claim 3, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 1, and Chaiken further teaches wherein the processor is programmed to calculate an intravascular plasma volume and a red blood cell volume of the in vivo tissue sample by determining a scattering phase represented by the amount of the prompt emission light and a non-scattering phase represented by the amount of the multi-wavelength light ("… means for determining a relative volume of light emitted from two phases, wherein the two phases comprise a first predominantly Rayleigh and Mie scattering and fluorescent phase associated with red blood cells, and a second, non-scattering phase associated with plasma." [0019]).
In addition, Eggeling teaches the prompt emission light is emitted during the first window of time (“FIG. 2 shows time-gated signal traces {see below for more details} that allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}.” [0067]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time delay based light detecting as taught by Eggeling. Doing so would make it possible to “allow distinguishing between temporally prompt, p, Raman 
In addition, Cohen teaches the multi-wavelength light is emitted during the second window of time (“Time-resolved detection … waiting a certain time after excitation before measuring the remaining luminescent signal” [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it possible “to reduce background signals from the illumination source or from scattering processes {resulting from scattering of the excitation radiation}” (see Cohen; [0036]).

Regarding claim 4, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 3, and Chaiken further teaches wherein the scattering phase is associated with the red blood cell volume ("… wherein the two phases comprise a first predominantly Rayleigh and Mie scattering and fluorescent phase associated with red blood cells ..." [0019]).

Regarding claim 5, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 4, and Chaiken further teaches wherein the non-scattering phase is associated with the intravascular plasma volume ("… wherein the two phases comprise ... a second, non-scattering phase associated with plasma." [0019]).



Regarding claim 7, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 1, and Ward further teaches wherein the processor is further programmed to calculate a blood oxygen saturation level of the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).

Regarding claim 8, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 7, and Ward further teaches wherein the blood 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).

Regarding claim 9, Chaiken teaches a method of performing in vivo blood and tissue analysis ("The invention provides a method of obtaining a hematocrit from a sample of in vivo tissue." [0003]), comprising the steps of:
positioning a light source to illuminate an in vivo tissue sample with a series of pulses of near infrared light ("The method comprises irradiating the sample with a single incident wavelength on a sample of tissue …" [0003]; "… from in vivo near infrared probing of human skin." [0103]);
sending at least one pulse of near infrared light into the in vivo tissue ("… and the input coupling lens 16 allowing application of various pulse sequences to the fingertip 20 using the CW external cavity diode laser 12 ..." [0214]);

using a means to determine the amount of prompt emission light based on the multi-wavelength light emitted from the in vivo tissue sample and the amount delayed emission light based on the multi-wavelength light emitted from the in vivo tissue sample ("… and simultaneously measuring wavelength shifted {IE} and unshifted {EE} light emitted from the tissue." [0003]; "… wherein EE is total elastically {unshifted} emitted light, IE is total inelastically {shifted} emitted light … to determine EE and IE as a function of φr and φp ..." [0005]; in medical physics and optics, the emitted light from elastic scattering is defined as prompt emission light, and the emitted light from inelastic scattering is defined as delayed emission light).
Although Chaiken teaches using a spectrograph and a processor is an inherent component of spectrograph to process data ("... that leads to the spectrograph 32." see Chaiken, [0214]), in the same field of endeavor, Ward explicitly teach using a processor to determine the amount of emission light ("Signal processing and computer algorithms may be used to process the spectroscopy data." See Ward; [0078]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified 
Chaiken in view of Ward fails to explicitly teach collecting light in a first window of time from a leading edge of each of the series of pulses to within 20 nanosecond of an end of each of the series of pulses and a second window of time from 300 nanosecond after the end of each of the series of pulses to 100 microseconds after the end of each of the pulses; and the amount of prompt emission light is based on the multi-wavelength light emitted from the in vivo tissue sample during the first window of time and the amount delayed emission light is based on the multi-wavelength light emitted from the in vivo tissue sample during the second window of time.
However, in the same field of endeavor, Eggeling teaches collecting light (“One of the stochastic variables can be the number of photons counted by one of the detectors …” [0026]) in a first window of time from a leading edge of each of the series of pulses to within 20 nanosecond of an end of each of the series of pulses (“Due to the pronounced difference in the decay times of Raman and fluorescence signals, time-gating is an efficient criterion to distinguish between prompt Raman {p: channels 20-50} and …” [0074]; “… whereby the channel width T is equal to 49 ps.” [0080]; based on the channel width 49 ps, the time window between channel 20 to 50 is 0.98 nanoseconds to 2.45 nanoseconds); and the amount of prompt emission light is based on the multi-wavelength light emitted from the in vivo tissue sample during the first window of time (“FIG. 2 shows time-gated signal traces {see below for more details} that allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}.” [0067]).

In addition, in the same field of endeavor, Cohen teaches collecting light in a second window of time from 300 nanosecond after the end of each of the series of pulses to 100 microseconds after the end of each of the pulses (“In some cases, “time-resolved” luminescent detection techniques may be utilized in some embodiments of the present invention. Time-resolved detection involves exciting a luminescent probe with one or more short pulses of light, then typically waiting a certain time after excitation before measuring the remaining luminescent signal, such as from about 1 to about 200 microseconds, and particularly from about 10 to about 50 microseconds.” [0036]); and the amount delayed emission light is based on the multi-wavelength light emitted from the in vivo tissue sample during the second window of time (“Time-resolved detection … waiting a certain time after excitation before measuring the remaining luminescent signal” [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it possible “to reduce background signals from the illumination source or from scattering processes {resulting from scattering of the excitation radiation}” (see Cohen; [0036]).

Regarding claim 10, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 9, and Chaiken further teaches the step of using the processor to calculate an intravascular plasma volume and a red blood cell volume of the in vivo tissue sample based on the amount of prompt emission light and the amount of delayed emission light ("… the measured set of EE and corresponding IE in FIG. 1 were combined using [8] and [9] to calculate the RBC and plasma volume fractions." [0093]).

Regarding claim 11, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 9, and Chaiken further teaches wherein the step of using the processor to calculate an intravascular plasma volume and a red blood cell volume of the in vivo tissue sample comprises determining a scattering phase represented by the amount of the prompt emission light and a non-scattering phase represented by the amount of the multi-wavelength light ("The method further comprises determining a relative volume of light emitted from two phases, wherein the two phases comprise a first Rayleigh and Mie scattering and fluorescent phase associated with red blood cells, and a second, non-scattering phase associated with plasma." [0003]).
In addition, Eggeling teaches the prompt emission light is emitted during the first window of time (“FIG. 2 shows time-gated signal traces {see below for more details} that allow distinguishing between temporally prompt, p, Raman scattering signal {upper trace} and delayed, d, fluorescence signal {lower trace}.” [0067]).

In addition, Cohen teaches the multi-wavelength light is emitted during the second window of time (“Time-resolved detection … waiting a certain time after excitation before measuring the remaining luminescent signal” [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the light detection as taught by Chaiken with the time-resolved detection as taught by Cohen. Doing so would make it possible “to reduce background signals from the illumination source or from scattering processes {resulting from scattering of the excitation radiation}” (see Cohen; [0036]).

Regarding claim 12, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 11, and Chaiken further teaches wherein the scattering phase is associated with the red blood cell volume ("… wherein the two phases comprise a first Rayleigh and Mie scattering and fluorescent phase associated with red blood cells ..." [0003]).

Regarding claim 13, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 12, and Chaiken further teaches wherein the non-

Regarding claim 14, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 13, and Chaiken further teaches the step of using the intravascular plasma volume and the red blood cell volume to determine the hematocrit level ("The hematocrit is calculated from the volume of light emitted by the first phase relative to the total volume of light emitted from the first and second phases." [0003]; "… the apparatus also includes means for calculating a volume fraction of red blood cells relative to the total volume of red blood cells and plasma." [0019]).

Regarding claim 15, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 9, and Ward further teaches the step of using the processor to calculate a blood oxygen saturation level of the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified 

Regarding claim 16, Chaiken in view of Ward, Eggeling and Cohen teaches all claim limitations, as applied in claim 15, and Ward further teaches wherein the step of using the processor to calculate the blood oxygen saturation level is based on the amount of inelastically scattered light collected from the in vivo tissue sample ("As examples of spectroscopy results according to the present invention may be given data for tissue hemoglobin oxygen saturation including amount of oxyhemoglobin and deoxyhemoglobin by Raman spectroscopy" [0076]; by definition, Raman spectroscopy is a method analyzing inelastically scattered light).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spectrograph as taught by Chaiken with the spectroscopy processing as taught by Ward. Doing so would make it possible that "change from baseline conditions is measured, characterized, monitored, identified and/or followed with a high degree of accuracy with measurement times on the order of seconds" (see Ward; [0019]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793